DETAILED ACTION

Claim Objections

Claims 3-31 objected to because of the following informalities:  The claims are incorrectly numbered.  Claim 3 is not numbered, and thus every subsequent claim is mis-numbered.  Additionally, every dependent claim is also incorrectly referencing a claim. Appropriate correction is required.
For purposes of examination, claims 3-31 are referred to correctly as claims 4-32.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-x are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (US 5,667,871) in view of Cranenburg (NL 8,903,135) (See NPL for English Translation)
In respect to claims 1-3, Goodrich et al. disclose a stack of a plurality of sheet of expandable slit paper (Fig. 2), said paper expanding in thickness when stretched to form expanded hexagonal cells (Fig. 3).  
Goodrich et la. do not disclose that the stack of sheets of expandable slit paper are bound along a single edge and are otherwise unbound together (forming a “pad”), however, Cranenburg teach providing a stack of sheets with a binding along one edge and further a perforation “score line” 11 (Fig. 1).  It would have been obvious to one of ordinary skill in the art to provide the stack of a plurality of expandable slit paper taught in Goodrich et al. with a binding and perforation as taught by Cranenburg to bind the pages together (inherent intent in a “binding”) and to allow an individual sheet to be selectively freed via the perforation (Pg. 1, Para 3 & Pg. 3, Para 2).
In respect to claims 4-6, 9, Cranenburg further teach providing a plurality of staples through the pad of sheets, proximate the score line 11 (Fig. 1).  It is notable only one staple is shown, however, the Specification refers to “staples”; the other staples are not shown since the left area of the pad is cut away to show underlying support sheet 3, and the right area shows the staple cover 5.
In respect to claims 7 and 8, Cranenburg further teach providing adhesive along the binding edge via the adhesive on the cover 5 (Pg. 3, Para 2).
In respect to claims 10 and 13-15, Cranenburg further teach that a support substrate 3 underlies the bottom sheet of the plurality of sheets and may comprise a “rigid cardboard” (cardboard being a type of “paperboard”) (Pg. 2, Para 10).
In respect to claims 16-20, Goodrich et al. further disclose that the expandable slit paper is formed from 60# Kraft paper. Goodrich et al. further disclose either explicitly or inferentially the dimensions claimed (Col. 15, 1-59).  Although believed to fully disclose all the dimensions, any slight variation in one or more of the particular dimension is not a patentable distinction, since, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claims 21 and 22, Goodrich et al. in view of Cranenburg do not teach that the pad is rolled, however, this can be properly construed as intended use and not a structural distinction since the pad is capable of being manipulated in this way.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The structure taught in Goodrich et al. in view of Cranenburg is capable of being rolled into a generally cylindrical configuration.
	In respect to claims 23-25, Goodrich et al. further teach that the extensibility of the expandable slit paper is much greater than 5% in every direction (Fig. 3).
	In respect to claims 26 and 27-31, Goodrich et al. in view of Cranenburg teach the claimed invention for the reasons stated above, and further Goodrich teaches wrapping an item with a sheet that has been expanded (Col. 2, 12-17) and further placing the wrapping item in a package or box (Fig. 5).  Grabbing the top sheet is readily apparent to one of ordinary skill, is common and known practice from any user of a pad of sheets.
In respect to claim 27, Goodrich et al. in view of Cranenburg teach 1) removing an expandable slit top sheet from the pad and 2) wrapping an expanded expandable sheet, but do not explicitly disclose wrapping the expanded sheet around an item and then, subsequently, tearing via the perforation “score line”.  However, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense.  There are only two possible ways of wrapping the expanded sheet around the item, either, before separating the sheet from the perforation or after.  These are the only two option in regards to the score line.  Thus the analysis falls under KSR rationale (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2411 III).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich et al. (US 5,667,871) in view of Cranenburg (NL 8,903,135) (See NPL for English Translation) as applied to claim 9 above, and further in view of Knieriem (US 5,427,254).
Goodrich et al. in view of Cranenburg substantially teach the claimed invention but do not disclose a plurality of adhesive strips placed under the support sheet, however, Knieriem teach a similar pad assembly support sheet (Fig. 7) wherein the support sheet may comprise adhesive strips 85 (Col. 6, 11-21).  It would have been obvious to provide the support sheet taught in Goodrich et al. and Cranenburg with adhesive strips in view of Knieriem to attach the pad sheets to an appropriate surface (Col. 6, 11-21).  Knieriem do not teach a release liner on the adhesive strips, however, such release liners are extremely well known in the art to protect adhesive prior to use.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Franklin (US 756,013), Kalish (US 2,108,015), Mulvey et al. (US 2017/0341845), Schaefer (US 5,667,135), and Moe (FR 1,263,413) disclose similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637